Citation Nr: 0714331	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-10 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1977 to May 1980.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2003 rating 
decision by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) which granted service connection 
for hypertension, rated 10 percent, effective July 22, 2002 
(date of claim) and denied 13 other issues.  A Travel Board 
hearing was held before the undersigned in February 2007.  A 
transcript of that hearing is of record.  During the hearing, 
it was noted that the veteran withdrew remaining issues on 
appeal (with exception of hypertension).  He also signed a 
waiver of initial agency of original jurisdiction review.  In 
March 2007, the Board received additional evidence. 


FINDINGS OF FACT

Throughout the appeal period the veteran's hypertension has 
been manifested by systolic blood pressures predominantly 160 
or more that require continuous medication for control; 
diastolic blood pressures predominantly 110 or more or 
systolic pressure predominately 200 or more is not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code (Code) 7101 
(2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because 
the claim has been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board concludes that 
the veteran has been afforded appropriate notice under the 
VCAA. The RO provided a VCAA notice letter to the veteran in 
September 2002. The letter notified the veteran of what 
information and evidence must be submitted to substantiate 
the claims for service connection, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA. He was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
that pertains to the claim to the RO. The content of the 
letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice was 
provided to the veteran prior to the initial AOJ unfavorable 
decision.

The Board notes that the claims for higher ratings are 
downstream issues of the original service connection claims 
adjudicated in the July 2003 rating decision. VA's General 
Counsel has concluded that, if, in response to notice of its 
decision on a claim for which VA has already given the § 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue. VAOPGCPREC 8-2003 (Dec. 
22, 2003). The Board finds that there is no prejudice to the 
veteran.

The Court in Dingess/Hartman held that the VCAA notice 
requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim. As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service) are not at issue. As to element (4), 
degree of disability, and element (5), effective date, the 
veteran received notice as to how disability ratings and 
effective dates are assigned in a March 2006 letter.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice together with readjudication of the claim, as 
demonstrated by the October 2006 supplemental statement of 
the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  The veteran thus was not prejudiced by any defect 
in timing, as "the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] 
claim. . . ."  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006).
The veteran's service medical, VA and private treatment 
records have been secured.  VA has arranged for several 
examinations.  He has not identified any pertinent evidence 
that remains outstanding.  Hence, VA's duty to assist is met.  

B.		Factual Background, Legal Criteria and Analysis

Service medical records contain no complaints or treatment 
for hypertension.  On August 1980 VA examination (four months 
postservice), blood pressure readings ranged from 155/105 to 
165/95.  Moderate hypertension was diagnosed.

Private treatment records from December 1991 to June 1995 
show ongoing treatment for hypertension, with systolic 
readings predominately at 160 or less and diastolic readings 
less than 100.

VA treatment records from August 2002 to September 2006 
include a December 2002 report that records a blood pressure 
reading of 174/102.  A March 2003 report records an initial 
blood pressure of 170/100 with subsequent blood pressures of 
172/102 and 182/104.  Both visits note, by the veteran's own 
report, that he did not take his medication.  VA cumulative 
vitals/measurement reports from August 2002 to July 2006 show 
systolic readings predominately in the 160s and diastolic 
readings predominately in the upper 90s to lower 100s range.

On June 2004 VA examination, the veteran reported that he 
stopped taking his blood pressure medication because he did 
not like the way it made him feel.  He reported that his 
blood pressure earlier at home was 165/90.  Blood pressure 
taken during the examination was 181/105 and then (as the 
examiner noted) subsequently lower on each evaluation, 
however still in hypertensive ranges.

On July 2006 VA examination blood pressure readings were, 
160/97; 152/85; and 129/76.

During the February 2007 Travel Board hearing, the veteran 
testified that the highest reading for his blood pressure has 
been "160 over 101, 105".
Home blood pressure readings from March to April 2007 show 
systolic pressures consistently below 160 and the diastolic 
pressures below 100.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where the rating involves the initial rating assigned with a 
grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as the 
veteran's hypertension has not significantly varied in 
severity during the appeal period, "staged ratings" are not 
warranted.

The rating schedule provides that for hypertensive vascular 
disease, a 60 percent rating is warranted when diastolic 
pressure is predominantly 130 or more.  A 40 percent rating 
is warranted when diastolic pressure is predominantly 120 or 
more.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or when systolic 
pressure is predominantly 200 or more.  A 10 percent rating 
is warranted when systolic pressure is predominantly 160 or 
more or diastolic pressure predominately 100 or more.  The 
minimum rating for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control is 10 percent.  38 C.F.R. § 4.104, 
Code 7101.

On review of the entire record, the Board finds that none of 
the criteria for establishing entitlement to a rating in 
excess of the 10 percent rating currently assigned for 
hypertension are met.  It is not shown that diastolic 
pressures are 110 or more, or that systolic pressures are 
predominately 200 or more.  Clinical records simply do not 
show blood pressures elevated to such degree.  While the 
veteran takes prescription medication to control his 
hypertension, he does not have a history of diastolic 
pressures predominately 110 or more or systolic pressures of 
200 or more, nor has he so stated.  Consequently, as none of 
the criteria for establishing a rating in excess of 10 
percent for hypertension are met, the 10 percent rating must 
be continued.  Since the medical evidence of record relied on 
by the Board is generally consistent and does not show any 
significant increase or decrease in symptomatology that would 
fulfill the requirements for an evaluation in excess of 10 
percent under the applicable rating criteria involving the 
veteran's hypertension throughout the appeal period, the 
Board concludes that staged ratings are not warranted.  See 
Fenderson, 12 Vet. App. 119 (1999).


ORDER

A rating in excess of 10 percent for hypertension is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


